[ecplogo.jpg]

Exhibit 10.3


ADDENDUM No. 1 TO TRANSPORT CONTRACT VIT-001-2012


City and Date   Ciudad y Fecha
Bogotá D.C., July 29, 2012
 

            
DISPATCHER
GRAN TIERRA ENERGY COLOMBIA LTD
 
NIT
860.516.431-7
 



TRANSPORTER
ECOPETROL S.A.
 
NIT
899.999.068-1
 



TYPE OF CRUDE
OWN PRODUCTION
x
OWNED
 

PURPOSE


Liquid hydrocarbons transportation service through the Mansoyá-Orito Pipeline
(OMO) and Trans-Andean Pipeline (OTA).



By this Addendum No. 1 to Contract No. VIT-001-2012, Parties make the following
modifications to the SPECIFIC CONDITIONS of the Contract, as follows:
ECONOMIC CONDITIONS


Initial Value of the Contract
Six million seven hundred and forty-five thousand United States Dollars (USD
6,745,000).


Estimated Final Value of the Contract
Twelve million seven hundred and six thousand United States Dollars (USD
12,706,000).



TERM OF EXECUTION
From July 30, 2012 to December 31, 2012



GUARANTEES


TYPE OF GUARANTEE
MONTO
Performance Bond
Six million nine hundred and twenty two thousand Colombian Pesos ($ 6,922,000).

5



ADDITIONAL CLAUSES


FIRST: TERM


1.1.
The term of the Contract is extended from the thirtieth (30th) of July, 2012 to
the thirty-first (31st) of December, 2012.



The term of execution of this Contract may be extended by mutual agreement
between the Parties, by document entered into prior to its termination date.



ADDENDUM No.1 CONTRACT VIT-001-2012          Page No. 1

--------------------------------------------------------------------------------

[ecplogo.jpg]

1.2.
The term of the Contract shall be deemed automatically terminated when ECOPETROL
requires the use of the system to develop its own projects which entail the
impossibility of continuing to render the service, without this implying any
compensation for damages caused.



This Clause modifies the “Term” Clause of the General Conditions and shall be of
preferential and exclusive application.


SECOND: CRUDE QUALITY SPECIFICATIONS. The first paragraph of the Crude Quality
Specifications of the initial contract is modified as follows:


“In view of the operating conditions of the Trans-Andean Pipeline, ECOPETROL
will only be able to receive heavy crude daily through the Pipeline up to a
maximum equivalent to 12% of all the light crude received on the day at the
Orito Plant, which percentage shall be discretionally assigned to DISPATCHER by
ECOPETROL according to the operating conditions of the system.”


THIRD: PROPERTIES OF THE PRODUCTS TO BE TRANSPORTED. In the event that due to
operational circumstances, ECOPETROL has to adjust the properties of the
products to be received at the Entry Point for their transportation under the
Contract, DISPATCHER undertakes to deliver its crude within the new quality
specifications established and, in any event, ECOPETROL may receive it prior
authorization, provided DISPATCHER pays the costs incurred in bringing it to the
required specifications.
 
FOURTH: Except for the above modifications, all of the clauses of the Contract
shall be applicable to the contractual relations between ECOPETROL and
DISPATCHER. This addendum does not constitute novation of Contract VIT-001-2012,
which remains in force in everything that has not been expressly modified by
this document.


FIFTH: This Addendum is formalized upon its signing. The approval of the
guarantee to be provided by DISPATCHER is required for its execution.


In evidence of their acceptance, two (2) counterparts of the same tenor are
signed in the city of Bogotá D.C., on the twenty-ninth (29th) of July, 2012.
 
 
 
 


BY THE DISPATCHER:


BY ECOPETROL S.A.:


 
Signed:
/s/ Alejandra Escobar Herrera
Signed:






/s/ Rafael Espinosa Rozo


Name:
ALEJANDRA ESCOBAR HERRERA
Name:
RAFAEL ESPINOSA ROZO
Position:
Legal Representative
C.C. No. [---]
Position:
Pipelines Manager
C.C. No. 79.432.773 of Bogotá D.C.
Signed:
/s/ Miguel Gomez
 
 
Name:
MIGUEL GÓMEZ
 
 
Position:
Legal Representative
C.C. No. [---]
 
 




ADDENDUM No.1 CONTRACT VIT-001-2012          Page No. 2